It appears, from the record in this case, that appellant was indicted at the September, 1934, term of said court, charged with the offense of assault with intent to murder. And further, that he was tried and convicted as charged on November 13, 1934; judgment of conviction was pronounced and entered, and the defendant was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary for not less than two years, nor more than three years. From the judgment of conviction, this appeal was taken.
Pending this appeal in this court, we are officially notified that this appellant has escaped from custody and is now a fugitive from justice. As such, he has no standing in this court and cannot prosecute or maintain his appeal. Said appeal, for the reason stated, is hereby dismissed upon motion of the Attorney General.
Appeal dismissed.